Citation Nr: 0313851	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for the claimed 
residuals of frostbite of the feet.  

4.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and October 2000 decisions by the RO.  

A hearing was held before the undersigned Veterans Law Judge 
via videoconference in November 2002.  

It is pointed out that, because the veteran has disagreed 
with the initial rating assigned for the service-connected 
PTSD, the Board has characterized this issue as involving the 
propriety of the initial evaluations assigned following the 
grant of service connection for this disorder.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  


REMAND

The veteran and his representative contend, in substance, 
that service connection is warranted for bilateral hearing 
loss, tinnitus, and the residuals of frostbite of the feet, 
and that the veteran's PTSD has been more disabling than 
evaluated.  

The Veterans Claims Assistance Act of 2000 (hereinafter VCAA 
or the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), enacted during the course of this 
appeal that essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

The veteran claims that he incurred frostbite of the feet as 
a result of his World War II service in the Hurtgen Forest in 
the Ardennes.  He also notes that bilateral hearing loss and 
tinnitus were casued by exposure to artillery fire during his 
World War II service.  

The Board points out that the veteran's service discharge 
papers reflect that he was assigned to the 8th Signal 
Company, 8th Infantry and had participated in the campaigns 
of Normandy, Northern France, Rhineland and Central Europe.  
To date, his service medical records have not been located, 
possibly because they were destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC).  

In any event, with respect to these service connection 
claims, it is pointed out that examinations to determine the 
nature and etiology of these alleged disabilities have not 
been scheduled or accomplished.  As such, and keeping in mind 
the dictates of the VCAA, further development in necessary 
prior to appellate adjudication.  

Further development of the claim for an increased initial 
evaluation for PTSD is also required prior to appellate 
adjudication.  Among other things, it is noted that while the 
veteran's PTSD was characterized as mild on VA examination of 
August 2000, a Global Assessment of Functioning Scale (GAF 
Scale) score of 45 - indicative of serious symptoms or to 
serious impairment in social, occupational, or school 
functioning - was also indicated.  Clarification in this 
regard is in order.

In addition, during the November 2002 videoconference, the 
veteran related that he is seen by Peter J. Garito, Ph.D., a 
clinical psychologist, every six months.  It is noted, 
however, that the most recent records from Dr. Garito were 
dated in August and September 2000.   

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
in order to contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's complete service medical 
records (to include treatment and/or 
clinical records.)  If no service records 
can be found ask for specific 
confirmation of that fact.  

2.  The RO should take the appropriate 
steps to associate with the claims folder 
any outstanding records from Dr. Garito, 
as indicated hereinabove.  

3.  The veteran should be afforded an 
additional VA psychiatric examination in 
order to determine the severity of his 
PTSD.  All pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner should also 
assign a GAF Scale score and explain what 
the assigned score means.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  The veteran should be afforded a VA 
neurologic examination in order to 
determine whether he suffers from the 
residuals of frostbite of the feet.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  To the extent 
possible, the examiner should provide an 
opinion as to whether it is as likely as 
not that any neurologic (or other) 
symptoms indicated are the residuals of 
frostbite of the feet incurred in 
service.  

5.  The RO should also afford the veteran 
a VA audiological examination.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should be asked to 
express an opinion as to whether it is as 
likely as not that the veteran's 
bilateral hearing disability or tinnitus, 
if either is diagnosed, is related to the 
claimed noise exposure during his 
military service.  

6.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

7.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the issue on appeal.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



